Per Curiam.
The point contested here was certainly not decided in Sutton v. Nelson, 10 Serg. & Rawle 238, nor an opinion on it intended to be intimated. The word “filing” was carelessly used for delivering, on a supposition that the one would follow the other as a matter of course; but it was not supposed to be the business of the purchaser to attend to the duty of the officer, further than to see that he had the bond; or to make him answerable for negligence not his own. For whose benefit is the officer to perform this particular duty ? Certainly for that of the former owner, who alone has remedy against him for a breach of it; and this shows that the purchaser is not the party to suffer by the officer’s negligence. If then the purchaser has performed his part by delivering the bond, *43he is not chargeable with negligence in remaining ignorant of the officer’s omission for seven or any other number of years. But granting him to have been aware of the fact, yet not being, a trustee for any one, it was not his business to interfere, which is still more conclusively shown by his total.inability to control the officer’s actions. There was error therefore in charging that the omission of the treasurer was fatal to the title.
Judgment reversed, and a venire de novo awarded.